In a motion for rehearing by the state we understand no serious question is raised regarding the disposition of the case upon the grounds stated in our original opinion, but the state suggests that, in view of probable future legislation on that subject, an expression of the opinion of this court on other phases of the case might be desirable. If there should be other legislation upon the subject involved, it is impossible for this court to know in what form it might appear. The propriety of expressing an opinion upon matters not necessary to the disposition of a case is open to serious criticism, as being dicta only, and of little, if any, weight. For the reasons stated we refrain from responding to the state's suggestion.
The motion for rehearing is overruled.
Overruled. *Page 239